Exhibit 10.1

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
and entered into effective as of February 9, 2011, between Asbury Automotive
Group, Inc., a Delaware corporation (the “Company”), and Charles Oglesby, an
individual resident of the State of Georgia (the “Executive”).

WHEREAS the Company and Executive entered in that certain Amended Employment
Agreement, effective as of May 4, 2007 (the “2007 Agreement”), entered into an
Amendment to the 2007 Agreement as of May 7, 2008 (the amendment, together with
the 2007 Agreement, the “2008 Agreement”), entered into an Amended Employment
Agreement dated March 31, 2009 (the “2009 Agreement”), and entered into an
Amended and Restated Employment Agreement dated March 22, 2010 (the “2010
Agreement”);

WHEREAS, the Company and Executive now wish to amend and restate the 2010
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally bound hereby, the parties hereby agree as follows:

SECTION 1. Employment. The Company hereby employs Executive, and Executive
accepts employment by the Company, on the terms and conditions contained in this
Agreement.

SECTION 2. Term. The employment of Executive pursuant to the terms of this
Agreement shall be effective as of February 9, 2011 (the “Effective Date”) and
shall remain in effect until July 31, 2011 (the “Retirement Date”). The period
of time between the Effective Date and the Retirement Date is herein referred to
as the “Term”. Unless earlier terminated pursuant to Section 16, effective as of
the Retirement Date, Executive’s employment with the Company shall cease and
Executive shall retire from all positions as an employee and officer of the
Company and its affiliates and shall retire as a member of the Company’s Board
of Directors.

SECTION 3. Duties and Extent of Service.

(a) During the Term, Executive shall serve as Executive Chairman of the Company
and, in addition, in such other executive capacity or capacities for the
Company, as may be commensurate with Executive’s seniority and experience and as
determined by the Company’s Board of Directors (the “Board”). The Board shall
appoint Executive as a director in Class I of the Board and Executive agrees to
cooperate with the Company to effectuate the foregoing



--------------------------------------------------------------------------------

(b) Executive shall report directly and exclusively to the Board.

(c) Executive shall perform such services and duties for the Company as are
customarily performed by an executive in Executive’s position at a business such
as the Company’s business and as the Board may assign or delegate to him from
time to time, including without limitation assisting the Board and the Company’s
Chief Executive Officer in the transition to Executive’s retirement and assist
them in transitioning his relationships with the Company’s general managers and
with the automobile manufacturers and distributors and other third parties with
whom the Company does business. Executive shall devote his full business
knowledge, skill, time and reasonable best efforts exclusively to the
performance of his duties for the Company and the promotion of its interests;
provided, however, that Executive shall be entitled to (i) engage in civic and
charitable activities, (ii) manage passive personal investments, and (iii) with
the consent of the Board (which shall not be unreasonably withheld), serve on
the board of directors of corporations not in competition with the Company;
provided further that none of the foregoing activities shall, individually or in
the aggregate, interfere with Executive’s ability to devote the requisite time
and effort to the performance of his duties and responsibilities under this
Agreement. Executive’s duties hereunder shall be performed at such place or
places as the interests, needs, businesses or opportunities of the Company shall
require, as the Board may determine from time to time. The Board may determine
that Executive shall perform some or all of his duties primarily at the
Company’s corporate headquarters, and the Company and Executive agree that any
such determinations by the Board shall constitute a material term of Executive’s
duties under this Agreement.

SECTION 4. Base Salary. During the Term, Executive shall be paid a base salary
(the “Base Salary”) at a rate of $875,443 per annum, payable in arrears in equal
monthly installments.

SECTION 5. Reserved.

SECTION 6. Fringe Benefits. During the Term, Executive shall be entitled to
participate, to the extent eligible, in such medical, dental, disability, life
insurance, deferred compensation and other benefit plans as the Company shall
maintain for the benefit of corporate office senior executives generally, on the
terms and subject to the conditions set forth in such plans.

SECTION 7. Expenses; Vacation; Automobile. Upon the receipt from Executive of
expense vouchers and other documentation reasonably requested by the Company,
the Company shall reimburse Executive promptly in accordance with the Company’s
policies and procedures for all reasonable expenses incurred by Executive in
connection with Executive’s duties and responsibilities hereunder. During the
Term, Executive shall be entitled to an automobile allowance of $1,000 per month
and shall be permitted to use a demonstrator automobile in accordance with the
Company’s policies with respect to the use of demonstrator automobiles, as they
may be amended from time to time. Executive shall be entitled to four weeks paid
vacation per year.



--------------------------------------------------------------------------------

SECTION 8. Noncompete and Nonsolicitation.

(a) During the Term and for two years thereafter, without the prior written
consent of the Company:

 

  (i) Executive shall not (other than as an employee of or consultant to the
Company) engage in Competition with the Company with an automotive dealership (a
“Dealership”) that is located within a fifty-mile radius of any address set
forth in Exhibit B attached hereto (a “Company Dealership”). “Competition” is
defined as providing services (as a consultant, employee, or otherwise) of a
leadership, management, executive, operational, or advisory capacity at a
Dealership and/or participating in the ownership of or providing financial
backing to a Dealership.

 

  (ii) Executive shall not provide senior/corporate level leadership, executive,
operational, or advisory services (as a consultant, employee, or otherwise) to
any corporate competitor of the Company who owns or operates one or more
automotive dealerships that are located within a fifty mile radius of any
Company Dealership. Executive agrees and understands that this restriction in
subsection (ii) applies to a specific geographic area and that such restriction
is reasonable given Executive’s position with the Company.

 

  (iii) Executive shall not provide services (as a consultant, employee, or
otherwise) of a leadership, management, executive, operational, or advisory
capacity for anyone or any business whose focus is buying, conglomerating, or
otherwise acquiring one or more automotive dealerships that are located within a
fifty mile radius of any Company Dealership. Executive agrees and understands
that this restriction in subsection iii applies to a specific geographic area
and that such restriction is reasonable given Executive’s position with the
Company.

(b) During the Term and for two years thereafter, Executive shall not directly
or indirectly (other than as an employee of or consultant to the Company)
solicit, recruit, or hire any employee of the Company (or any person who was an
employee of the Company during the 12 month period preceding Executive’s date of
termination) or encourage any such person to terminate employment with the
Company.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Company hereby agrees that the foregoing covenants shall not be deemed breached
as a result



--------------------------------------------------------------------------------

of the passive ownership by Executive of: (i) less than an aggregate of 5% of
any class of stock of a business that competes with the Company; provided,
however, that such stock is listed on a national securities exchange or is
quoted on the National Market System of NASDAQ; or (ii) less than an aggregate
of 10% in value of any instrument of indebtedness of a business that competes
with the Company.

(d) If a judicial determination is made that any of the provisions of this
Section 8 constitutes an unreasonable or otherwise unenforceable restriction
against Executive, such provision(s) shall be severed or modified by the Court
so as to permit enforcement of the Agreement to the maximum extent reasonable.

(e) Executive agrees that the provisions of this Section 8 are reasonable and
properly required for the adequate protection of the business and the goodwill
of the Company.

SECTION 9. Nondisclosure.

(a) The parties hereto agree that during the course of his employment by the
Company, Executive will have access to, and will gain knowledge with respect to,
the Company’s Confidential Information (defined below). The parties acknowledge
that unauthorized disclosure or misuse of such Confidential Information would
cause irreparable damage to the Company. Accordingly, Executive agrees to the
nondisclosure covenants in this Section 9. Executive represents that his
experience and capabilities are such that the provisions of Section 8 and this
Section 9 will not prevent him from earning his livelihood. Executive agrees
that he shall not (except as may be required by law), without the prior written
consent of the Company during his employment with the Company under this
Agreement, and any extension or renewal hereof, and thereafter for a period of
two years, use or disclose, or knowingly permit any unauthorized person to use,
disclose or gain access to, any Confidential Information; provided, however,
that Executive may disclose Confidential Information to a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by Executive of his duties under this Agreement. Upon termination of
this Agreement for any reason, Executive shall return to the Company the
original and all copies of all documents and correspondence in his possession
relating to the business of the Company or any affiliate, including but not
limited to all Confidential Information, and shall not be entitled to any lien
or right of retention in respect thereof.

(b) For purposes of this Agreement, “Confidential Information” shall mean all
business information (whether or not in written form) which relates to the
Company, any of its affiliates or their respective businesses or products or
services and which is not known to the public generally, including but not
limited to technical information or reports; unwritten knowledge and “know-how”;
operating instructions; training manuals; customer lists; customer buying
records and habits; product sales records and documents, and product
development, marketing and sales strategies; market surveys; marketing plans;
profitability analyses; product cost; long-range plans; information relating to
pricing, competitive strategies and new product development; information
relating to any forms of compensation and other personnel-related information;
contracts; and supplier lists. Notwithstanding anything herein to the contrary,



--------------------------------------------------------------------------------

“Confidential Information” shall not include any information that (i) at the
time of Executive is made aware of such information, is generally available to
the public, (ii) after Executive becomes aware of such information, becomes
generally available to the public through no act or omission of Executive or
(iii) is made available to Executive by a person (other than the Company, its
affiliates or their respective directors or officers) who did not breach any
confidentiality obligations to the Company or its affiliates in disclosing such
information to Executive. This promise is not intended to and does not limit in
any way Executive’s duties and obligations to the Company under statutory (e.g.,
a trade secrets statute) or case law not to disclose or make personal use of
such information.

SECTION 10. Severance.

(a) Subject to Section 11 and Section 22 and to Executive’s execution, delivery
and non-revocation of a general release substantially in the form attached
hereto as Exhibit “A” (the “Release”), if a Termination (as defined below) of
Executive’s employment occurs at any time during the Term, (i) the Company shall
continue to pay Executive compensation for the next twelve months on regular
payroll dates at twice the rate of Base Salary in effect as of the date of
Termination, such compensation totaling over the twelve month period two
(2) times Executive’s Base Salary in effect as of the date of Termination,
(ii) following the first anniversary of the date of Termination the Company
shall pay Executive an amount equal to 200% of the Base Salary in effect as of
the date of Termination, such amount to be paid in equal payments on regular
payroll dates over the next twelve months and (iii) beginning on the date of
Termination the Company shall pay Executive an amount equal to the Executive’s
Base Salary in effect as of the date of Termination, multiplied by the
percentage of the calendar year of the termination that has lapsed through the
date of Termination, such amount to be paid in equal payments on regular payroll
dates over the next twenty-four months. The compensation payable under this
subsection (a) shall be subject to any required tax withholding and shall
commence on the Company’s first regular payroll date after the thirtieth day
after the date of Termination, subject to Executive’s delivery to the Company,
and non-revocation of, the executed Release. Fifty percent (50%) of each payment
shall constitute “Severance Pay” and fifty percent (50%) shall constitute
“Covenant Pay”.

(b) Subject to Executive’s execution, delivery and non-revocation of the
Release, Executive shall also be entitled for 24 months following the date of
Termination to continue to participate at the same level of coverage and
Executive contribution in any health, dental, disability and life insurance
plans, as may be amended from time to time, in which Executive was participating
immediately prior to the date of Termination. Such participation will terminate
30 days after Executive has obtained other employment under which Executive is
covered by equal benefits. Executive agrees to notify the Company promptly upon
obtaining such other employment. At the option of Executive, COBRA coverage will
be available, as provided by law and/or Company policy, at the termination of
extended benefits as provided above.

(c) If Executive shall die following his Termination, the payments and benefits
provided under this Section 10 shall be paid and/or provided, or continue to be
paid and/or provided, as the case may be, to his estate.



--------------------------------------------------------------------------------

(d) In the event of Executive’s Termination, all stock options granted to
Executive under the 2002 Equity Plan that are outstanding on the date of
Termination shall automatically become vested and exercisable and shall remain
exercisable for two years following the date of Termination or until their
expiration pursuant to the terms of the applicable stock option award agreement,
whichever is earlier. Upon Executive’s Termination, all Performance Awards
granted to Executive under the 2002 Equity Plan shall be treated as provided in
the Performance Share Unit Award Agreement as if Executive’s employment is
Terminated by the Company involuntarily (other than for cause) immediately
following a Change of Control, except that if Executive’s Termination occurs
after the Committee determines that the Performance Goals have been attained but
before the Payment Date (determined as though there is no Change of Control) the
Performance Awards shall be treated and paid as if Executive continued to be
employed by the Company through the Payment Date (determined as though there is
no Change of Control). All shares of Restricted Stock granted to Executive and
any deferred compensation granted to Executive shall automatically be vested.
The provisions of this paragraph shall be deemed incorporated by reference into
Executive’s stock option award, Performance Award, Restricted Stock award and
deferred compensation agreements accordingly.

SECTION 11. Change of Control.

(a) In the event that a Termination (as defined below) occurs at any time within
two years after a Change of Control, as defined herein, subject to Section 22
and Executive’s execution, delivery and non-revocation of the Release, the
Company will pay Executive all of the benefits and compensation provided in
Section 10, except that the Covenant Pay and the Severance Pay shall be paid in
a lump-sum payment on the thirtieth day after the date of Termination, subject
to Executive’s delivery to the Company, and non-revocation of, the executed
Release.

(b) For purposes of this Agreement, “Change of Control” shall mean an event or
series of events by which:

 

  (i) during any period of 12 consecutive calendar months, individuals whose
appointment or election for election to the Board was not endorsed by a majority
of the Board before the date of the appointment or election shall cease to
constitute a majority of the Board;

 

  (ii)

the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving the Company or any of its Subsidiaries
(a “Reorganization”) or sale or other disposition of all or substantially all of
the assets of the Company to an entity that is not an affiliate of the Company
(a “Sale”), that in each case requires the approval of the Company’s



--------------------------------------------------------------------------------

 

stockholders under the law of the Company’s jurisdiction of organization,
whether for such Reorganization or Sale (or the issuance of securities of the
Company in such Reorganization or Sale), unless immediately following such
Reorganization or Sale 50% or more of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of (A) the entity resulting from such Reorganization, or the
entity which has acquired all or substantially all of the assets of the Company
(the “Surviving Entity”), or (B) if applicable, the ultimate parent entity that
directly or indirectly has beneficial ownership of 50% or more of the total
voting power (in respect of the election of directors, or similar officials in
the case of an entity other than a corporation) of the Surviving Entity (the
“Parent Entity”), is represented by the Company’s outstanding securities
eligible to vote for the election of the Board (the “Company Voting Securities”)
that were outstanding immediately prior to such Reorganization or Sale (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Reorganization or Sale), and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of such Company Voting Securities among the holders thereof immediately
prior to the Reorganization or Sale;

 

  (iii) any “person” (as such term is defined in Section 13(d) of the Exchange
Act (or any successor section thereto)), corporation or other entity (other than
(A) the Company, (B) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or an affiliate, or (C) any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Shares, becomes the “beneficial owner”
(as such term is defined in Rule 13d-3 under the Exchange Act (or any successor
rule thereto)), directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s
then-outstanding securities.

(c) In the event of a Change of Control, all stock options theretofore granted
to Executive under the 2002 Equity Plan (i) shall, to the extent then
outstanding and unexercisable or unvested immediately prior to the Change of
Control, automatically be deemed exercisable and/or vested, as the case may be,
and (ii) to the extent such stock options remain outstanding at or following
such Change of Control (including by means of assumption or substitution), such
stock options shall remain exercisable for no less than a two-year period
commencing on the date of the Change of Control subject to earlier expiration of
the stock options pursuant to the terms of the 2002 Equity Plan or the
applicable stock option award agreement; provided, however, that any such stock
options shall not expire prior to the end of such two-year period solely as a
result of the termination of Executive’s employment. The



--------------------------------------------------------------------------------

accelerated vesting and exercisability and extended two-year exercise period
provisions described in the preceding sentence shall apply with respect to stock
options held by Executive granted under any successor stock option plan of the
Company, if any, to the extent a change of control or similar occurrence occurs
under such successor stock option plan (or, if such successor plan does not
contain a “change of control” or similar provision, to the extent a Change of
Control occurs after the grant of the applicable stock option). The provisions
of this paragraph shall be deemed incorporated by reference into Executive’s
stock option award agreements accordingly. Upon a Change of Control, all
Performance Unit awards granted to Executive under the 2002 Equity Plan shall be
treated as set forth in the Performance Unit award agreement and the termination
of Executive’s employment for Good Reason or any reason during the 30 day period
commencing on the first anniversary of a Change of Control shall be treated as
an involuntary termination by the Company, and all shares of Restricted Stock,
all Restricted Stock Units and any deferred compensation granted to Executive
shall automatically be vested.

(d) If Executive shall die following a Change of Control, Executive shall be
deemed to have been terminated without Cause as of the date of his death and the
payments and benefits provided under this Section 11 shall continue to be paid
and/or provided to his estate.

SECTION 12. Definitions.

(a) For purposes of Sections 10 and 11, “Termination” means (i) termination of
Executive’s employment by the Company for any reason (including death and
Disability as defined below) except (A) “Retirement” (as defined below) or
(B) “Cause” (as defined below) or (ii) termination of Executive’s employment by
Executive for “Good Reason” (as defined below) within 120 days after the
occurrence of the event constituting Good Reason, provided that Executive has
provided written notice to the Board of the existence of the event constituting
Good Reason within 90 days after its initial existence and has given the Company
at least 30 days after the receipt of such notice to cure such Good Reason.

(b) The definition of “Disability” is Executive’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. Executive will be
deemed disabled if he is determined to be totally disabled by the Social
Security Administration or if he is determined to be disabled in accordance with
a disability insurance program maintained by the Company, provided that the
definition of disability applied under such disability insurance program
complies with the requirements of Treas. Reg. §1.409A-3(i)(4).

(c) The definition of “Retirement” is the termination of Executive’s employment,
in accordance with Section 2, on the Retirement Date, other than by reason of
Executive’s Disability or death or by the Company for Cause.



--------------------------------------------------------------------------------

(d) The definition of “Cause” is: (i) Executive’s gross negligence or serious
misconduct (including without limitation any criminal, fraudulent or dishonest
conduct) that is injurious to the Company or any of its affiliates;
(ii) Executive’s being convicted of, or entering a plea of nolo contendere to,
any crime that constitutes a felony or involves moral turpitude;
(iii) Executive’s breach of Sections 8 or 9; or (iv) Executive’s willful and
continued failure to perform substantially Executive’s duties with the Company
that is not corrected within thirty days after delivery of written notice to
Executive by the Company, provided that Executive shall not be entitled to the
opportunity to correct more than one such failure and provided, further, that
the Company shall be required to provide Executive with written notice of the
basis upon which it has determined that Cause exists.

(e) The definition of “Good Reason” is: (i) the involuntary reduction of
Executive’s Base Salary, (ii) the involuntary and material diminution of
Executive’s job title that is not corrected within thirty days after delivery of
written notice to the Company by Executive or (iii) the Company’s breach of any
material provision of this Agreement, provided that notwithstanding any other
provision of this Agreement, it shall constitute a material diminution of
Executive’s job title under this Agreement if as a result of a Change of Control
the Executive ceases to be the Executive Chairman of a publicly held company.

SECTION 13. Retirement. In the event of Executive’s Retirement, subject to
Executive’s timely execution and non-revocation of the Release, the Executive
shall be entitled to the following:

(a) All stock options theretofore granted by the Company to Executive (i) shall,
to the extent then outstanding and unexercisable or unvested immediately prior
to Executive’s Retirement Date, automatically be deemed exercisable and/or
vested, as the case may be, and (ii) to the extent such stock options remain
outstanding at or following such Retirement (including by means of assumption or
substitution after a Change of Control), such stock options shall remain
exercisable for no less than a two-year period commencing on the date of the
Retirement subject to earlier expiration of the stock options pursuant to the
terms of the 2002 Equity Plan or the applicable stock option award agreement.
Upon Executive’s Retirement, (x) Executive shall be fully vested in his 2010
Performance Share Unit award, the value of which shall be determined based on
the Company’s actual performance in 2010 as determined and certified by the
Compensation Committee of the Company’s Board of Directors and (y) all shares of
Restricted Stock granted to Executive, all deferred compensation and the
Restricted Stock Unit grants shall automatically be vested. The provisions of
this paragraph shall be deemed incorporated by reference into Executive’s stock
option award, Performance Unit award, Restricted Stock award, Restricted Stock
Unit Grants and deferred compensation agreements accordingly.

(b) In addition, subject to Section 22 and subject to Executive’s delivery to
the Company, and non-revocation of, the executed Release, the Company shall pay
Executive additional compensation (the “Retirement Pay”) as follows:
(i) beginning on the Company’s first regular payroll date after the date that is
thirty (30) days after the date of Executive’s Retirement (the “Payment
Commencement Date”), the Company shall continue to pay Executive compensation
for twelve months on regular payroll dates at twice the rate of Base Salary in
effect as of the date of Retirement, such compensation totaling over the twelve
month



--------------------------------------------------------------------------------

period two (2) times Executive’s Base Salary in effect as of the date of
Retirement, (ii) following the completion of the payments provided for in the
foregoing clause (i) the Company shall pay Executive an amount equal to 200% of
the Executive’s Base Salary in effect as of the date of Retirement, such amount
to be paid in equal payments on regular payroll dates over the next twelve
months and (iii) on the date in 2012 that the Company pays its senior officers
their annual bonuses for the 2011 calendar year, the Company shall pay Executive
a lump sum payment of $510,675.08. The compensation payable under this
subsection (b) shall be subject to any required tax withholding.

(c) In addition, Executive shall be eligible to participate at the same level of
coverage and Executive contribution to any health, dental, disability and life
insurance plans, as may be amended from time to time, in which Executive was
participating immediately prior to Retirement. Eligibility for such
participation shall terminate once Executive has obtained other employment or
until December 31 of the second calendar year following the year in which the
Retirement occurs, whichever occurs first. Executive agrees to promptly notify
the Company upon obtaining such other employment. The Company agrees to work
with Executive if he so desires to determine whether Executive can continue to
be covered under the Company’s health, dental, disability and life insurance
plans after December 31 of the second calendar year following the year in which
the Retirement occurs, at Executive’s expense and pursuant to the terms of the
plans and all requirements of applicable laws.

(d) If Executive shall die following his Retirement, the payments and benefits
provided under this Section 13 shall continue to be paid and/or provided to his
estate.

SECTION 14. Payment of Accrued Obligations. Upon termination of Executive’s
employment with the Company for any reason, the Company shall pay Executive (or
his estate, in the event of his death) Executive’s Base Salary earned through
the date of termination, any annual bonus earned by Executive with respect to
any prior calendar year which has not been paid as of the date of termination
and any vacation pay earned by Executive which has not been paid as of the date
of termination and shall pay any accrued benefits under any Company benefit plan
pursuant to the terms of such plan.

SECTION 15. Parachute Payment Limitation.

(a) Notwithstanding anything in this Agreement to the contrary, if any severance
pay or benefits payable under this agreement (without the application of this
Section 15), either alone or together with other payments, awards, benefits or
distributions (or any acceleration of any payment, award, benefit or
distribution) pursuant to any agreement, plan or arrangement with the Company or
any of its affiliates (the “Total Payments”), would constitute a “parachute
payment” (as defined in Section 280G of the U.S. Internal Revenue Code of 1986,
as amended, and regulations thereunder (the “Code”)), then the following shall
occur:

 

  (i) Company’s independent auditors (the “Auditor”) shall compute the net
present value to Executive of all the Total Payments after reduction for the
excise taxes imposed by Code Section 4999 and for any normal income taxes that
would be imposed on Executive if such Total Payments constituted Executive’s
sole taxable income; and



--------------------------------------------------------------------------------

  (ii) The Auditor shall next compute the maximum Total Payments that can be
provided without any such Total Payments being characterized as “Excess
Parachute Payments” (as defined in Code Section 280G) and reduce the result by
the amount of any normal income taxes that would be imposed on Executive if such
reduced Total Payments constituted Executive’s sole taxable income.

(b) If the result derived in clause (i) above is greater than the result derived
in clause (ii) above, then the Company shall pay Executive the full amount of
the Total Payments without reduction. If the result derived from clause
(i) above is not greater than the result derived in clause (ii) above, then the
Company shall pay Executive the maximum Total Payments possible without any such
Total Payments being characterized as Excess Parachute Payments. The
determination of how such Total Payments will be reduced shall be made by
Executive in good faith after consultation with the Company.

SECTION 16. Termination; Survival. This Agreement shall terminate upon the death
of Executive and may be terminated (a) by the Company (i) upon the Disability of
Executive, (ii) for Cause or (iii) for any other reason upon 60 days notice to
Executive or (b) by Executive upon the Disability of Executive or for any reason
upon 60 days written notice to the Company. Notwithstanding the foregoing, if
Executive’s employment terminates in a manner giving rise to a payment or
benefit under Section 10, 11, 13, or 14, such Sections shall survive the
termination of this Agreement. Any post-employment covenants (e.g., Sections 8
and 9) shall survive the termination of Executive’s employment as set forth in
the covenants.

SECTION 17. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

SECTION 18. Resolution of Disputes. Any disputes arising under or in connection
with this Agreement and arising from or in connection with Executive’s
employment or termination of employment shall be resolved by third party
mediation of the dispute and, if such dispute is not resolved within 30 days, by
binding arbitration, to be held in or near the city in which the Company
maintains its corporate headquarters at the time of the dispute, in accordance
with the rules and procedures of the American Arbitration Association. Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Each party shall bear his or its own costs of the
mediation, arbitration or litigation. This clause shall not preclude or restrict
the Company from seeking and obtaining injunctive relief and damages in a court
of competent jurisdiction in relation to matters under Sections 8 and 9.

 

  Initials  

 

    Initials  

 

  Executive   For the Company



--------------------------------------------------------------------------------

SECTION 19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

SECTION 20. Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.

SECTION 21. Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.

SECTION 22. Internal Revenue Code Section 409A.

(a) If any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause Executive to incur any
additional tax or interest under Section 409A of the Code or any regulations or
Treasury guidance promulgated thereunder, the Company shall, after consulting
with Executive, reform such provision to comply with Section 409A of the Code,
provided that the Company agrees to maintain, to the maximum extent practicable,
the original intent and economic benefit to Executive of the applicable
provision without violating the provisions of Section 409A of the Code.

(b) Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed on the date of Termination or Retirement, as applicable, to
be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”), then with regard to any payment or the provision of any benefit that is
required to be delayed in compliance with section 409A(a)(2)(B) of the Code such
payment or benefit shall not be made or provided (subject to the last sentence
hereof) prior to the earlier of (A) the expiration of the six (6)-month period
measured from the date of his “separation from service” (as such term is defined
under Section 409A of the Code) or (B) the date of his death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed Executive in a lump sum, and any remaining payments and benefits
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein. Notwithstanding the foregoing, to the
extent that the foregoing applies to the provision of any ongoing welfare
benefits to Executive that would not be required to be delayed if the premiums
therefore were paid by Executive, Executive shall pay the full cost of premiums
for such welfare benefits during the Delay Period and the Company shall pay
Executive an amount equal to the amount of such premiums paid by Executive
during the Delay Period promptly after its conclusion.



--------------------------------------------------------------------------------

(c) To the extent permitted under Treasury Reg. §1.401A-2(b), the Company and
Executive designate all payments that may be due Executive under Section 10
(Severance) or 13 (Retirement) to be treated as separate payments and not as
installment payments.

(d) Neither the Company nor Executive shall either accelerate or delay any
payment due under this Agreement that constitutes “nonqualified deferred
compensation” within the meaning of Section 409A except to the extent permitted
under Section 409A or regulations or Treasury guidance promulgated thereunder.

SECTION 23. Miscellaneous.

(a) This Agreement shall inure to the benefit of and shall be binding upon
Executive and his executor, administrator, heirs, personal representative and
permitted assigns, and the Company and its successors and permitted assigns.
Neither this Agreement nor any rights or obligations hereunder may be assigned
by one party without the consent of the others, except that this Agreement shall
be binding upon and inure to the benefit of any successor or successors of the
Company whether by merger, consolidation, sale of assets or otherwise and
reference herein to the Company shall be deemed to include any such successor or
successors.

(b) Executive represents and warrants that (i) he is not subject to any
agreement, understanding or limitation that could hinder or impair Executive’s
ability to perform his duties hereunder and (ii) Executive’s entry into, and
performance of his obligations under, this Agreement will not interfere or
otherwise violate any other agreement to which Executive is a party or is bound.

(c) Executive agrees that this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. Executive further agrees that
any state or federal court located in Delaware shall have jurisdiction of any
case or controversy arising under or in connection with this Agreement and that
such courts shall be a proper forum in which to adjudicate such case or
controversy. Executive consents and waives any objection to the jurisdiction or
venue of such courts.

(d) No provision of this Agreement or any related document shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party having or being
deemed to have structured or drafted such provision.

(e) This Agreement constitutes the entire agreement between the Company and
Executive with respect to Executive’s employment by the Company and supersedes
all prior agreements, if any, whether written or oral, between them, relating to
Executive’s employment by the Company, including, without limitation, the 2007
Agreement, the 2008 Agreement, the 2009 Agreement and the 2010 Agreement.
Notwithstanding the foregoing, this Agreement does not supersede (except to the
extent expressly provided herein) any of the terms or conditions of any stock
option grants, the Performance Share Unit Award Agreement



--------------------------------------------------------------------------------

between Executive and Company, the 2010 Performance Unit Grant, any restricted
stock or restricted stock unit awards or any other similar agreements governing
incentive compensation or stock grants that were entered into prior to the
Effective Date. This Agreement may not be changed, waived, discharged or
terminated orally, but only by an instrument in writing, signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.

(f) All notices and other communications required or permitted hereunder shall
be in writing and shall be deemed given when (a) delivered personally, (b) sent
by certified or registered mail, postage prepaid, return receipt requested or
delivered by overnight courier (provided that a written acknowledgment of
receipt is obtained by the overnight courier) to the party concerned at the
address indicated below or to such changed address as such party may
subsequently give such notice of:

 

  If to the Company    Asbury Automotive Group Inc.         attn. General
Counsel         2905 Premiere Parkway, Suite 300         Duluth, GA 30097   



--------------------------------------------------------------------------------

  If to Executive    Charles Oglesby         [Intentionally omitted]     
With a copy to:    Thomas T. Tate         Andersen, Tate & Carr, P.C.        
One Sugarloaf Centre         1960 Satellite Blvd.         Duluth, GA 30097   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

ASBURY AUTOMOTIVE GROUP, INC.,   By  

/s/ Elizabeth B. Chandler

    Name: Elizabeth B. Chandler     Title:   Vice President & General Counsel  

/s/ Charles Oglesby

  Charles Oglesby



--------------------------------------------------------------------------------

Exhibit “A”

GENERAL RELEASE

This General Release (this “Agreement”) is entered into between the undersigned
Employee, Charles Oglesby (“you” or “your”) and Asbury Automotive Group (the
“Company”), 2905 Premiere Parkway, Suite 300, Duluth, GA 30097. In consideration
of the mutual promises contained in this Agreement, you and the Company agree to
the following:

 

  1. Your retirement from the Company is effective on July 31, 2011(“Date of
Retirement”).

 

  2. Subject to the conditions described below, the Company will pay you the
retirement benefits (the “Retirement Benefits”) provided for in Section 13 of
that certain Second Amended and Restated Employment Agreement between you and
the Company dated                      (the “Employment Agreement”).

 

  3. You hereby agree to release, discharge, indemnify and hold harmless forever
the Company and its officers, directors, employees, stockholders, agents, parent
companies, subsidiaries, limited liability companies and partnerships,
affiliates, successors and assigns from any and all actions, causes of action,
contracts, claims, demands and liabilities whatsoever, whether in law or equity,
whether known or unknown, which you ever had, now have or hereafter may have, or
which your heirs, executors or administrators may have, relating in any way to
your employment relationship with the Company, the terms and conditions of your
employment relationship, and the termination of that employment. This General
Release includes a release of any rights or claims pursuant to any federal,
state or local laws, executive orders, ordinances, or regulations, including,
without limitation, the Age Discrimination in Employment Act, which prohibits
age discrimination in employment; Title VII of the Civil Rights Act of 1964,
which prohibits discrimination in employment based on race, color, national
origin, religion or sex; the Equal Pay Act, which prohibits paying men and women
unequal pay for equal work; the Fair Labor Standards Act, which governs wages
and other terms and conditions of employment; the Americans with Disabilities
Act, which prohibits discrimination against persons with disabilities; claims
for wrongful discharge, infliction of emotional distress, interference with
contract or economic relations, breach of any express or implied contract or
covenant of good faith and fair dealing, or any tort, common law or contract
claim. This General Release shall not apply to your entitlements under this
Agreement, to any right you may have to any benefits already vested under any
Company benefits plan in which you participated or to any rights you may to
indemnification or liability insurance under any of the Company’s plans or
policies.



--------------------------------------------------------------------------------

  4. You hereby recognize and reaffirm the promises and obligations contained in
Sections 8 and 9 of the Employment Agreement with respect to your covenants
relating to your non-competition, non-solicitation and non-disclosure of
confidential information, as well as your obligations under the Asbury
Automotive Group Code of Business Conduct and Ethics for Directors, Officers and
Employees.

You understand and acknowledge that the Retirement Benefits you are receiving
pursuant to Section 13 of the Employment Agreement are in reliance on your
commitment to abide by the promises you made in Sections 8 and 9 of your
Employment Agreement and that such commitment is a condition precedent to
receipt of the Retirement Benefits. Accordingly, if you violate any of the
promises you made in Sections 8 and 9 of your Employment Agreement, you agree
and understand that the Company will have no obligation to pay you any amounts
or provide any benefits under Section 13 which have not been paid or provided to
you and that you will be obligated to repay to the Company of fifty percent
(50%) of the amounts previously paid or the value of benefits previously
provided to you pursuant to Paragraph 13, including the value as of your
Retirement Date of the Company’s Common Stock subject to your outstanding stock
options, restricted stock units, and performance share units which are subject
to accelerated vesting under Section 13(b) of the Employment Agreement, after
written notice is delivered to you by the Company which specifically identifies
the manner in which the Company believes that you have violated any such
promises and you have been given a reasonable opportunity to cure any such
violations, if they are capable of being cured. Any forfeiture or repayment by
you will be in addition to and not in lieu of any other remedy provided for
herein or otherwise available to the Company on account of a breach by you,
including the Company’s entitlement to injunctive relief from a court ordering
you to cease violating your obligations, recovery of any damages sustained, and
any other applicable remedies on account of a breach. You and the Company agree
that each will not talk about the other or otherwise communicate to anyone in a
disparaging or defamatory manner regarding the other, including but not limited
to your employment with the Company, the termination of that employment, or the
Company’s business strategies, operations, prospects, practices or conduct. Any
request for employment references should be directed to Joseph Parham,
Vice-President of Human Resources, Asbury Automotive Group, 2905 Premiere
Parkway, Suite 300, Duluth, GA 30097. The provisions of this paragraph shall
survive termination of this Agreement.

 

  5. You acknowledge that you have been given a period of twenty-one (21) days
to review and consider this Agreement before signing it. You understand that you
may use as much of this twenty-one (21) day period as you wish prior to signing.



--------------------------------------------------------------------------------

  6. You acknowledge and understand that you have had the right and opportunity
to discuss all aspects of this Agreement with your private attorney and that you
have been strongly encouraged to do so before signing this Agreement. You
represent that you have carefully read and fully understand all of the
provisions of this Agreement, and that you are voluntarily entering into this
Agreement. This Agreement constitutes an offer that will expire if you do not
execute the Agreement during the 21-day period.

 

  7. You may revoke this Agreement within seven (7) days of your signing it.
Revocation can be made by delivering a written notice of revocation to Elizabeth
Chandler, Vice-President and General Counsel, Asbury Automotive Group, 2905
Premiere Parkway, Suite 300, Duluth, GA 30097. For this revocation to be
effective, written notice must be received by Philip Johnson no later than the
close of business on the seventh day after you sign this Agreement. If you
revoke this Agreement, it will not be effective or enforceable and you will not
receive the Retirement Benefits.

 

  8. You hereby waive any right or claim you may have to employment,
re-employment or reinstatement with the Company or any other party named in the
General Release.

 

  9. It is expressly understood that there is no other agreement or
understanding between you and the Company pertaining to your retirement from the
Company or the Company’s obligations to you with respect to such termination,
except as set forth in this Agreement.

 

  10. Any controversy or claim arising out of or relating to your employment
with the Company, your retirement from the Company, this Agreement, or its
breach, shall be finally settled by binding arbitration in accordance with the
Model Employment Arbitration Procedures of the American Arbitration Association
before an arbitrator (who shall be an attorney with at least ten years’
experience in employment law) mutually agreed to by the parties, in or near the
city where the Company maintains its corporate headquarters at the time of the
dispute. You and the Company agree that any judgment upon any award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.

 

  11. If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. CAREFULLY CONSIDER ALL PROVISIONS OF THIS AGREEMENT
BEFORE SIGNING IT. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

 

  Asbury Automotive Group       Executive:   By:   

 

     

 

  Dated:   

 

      Dated:   

 



--------------------------------------------------------------------------------

Exhibit “B”

Company Dealerships

Each of the following addresses shall constitute a “Company Dealership”)

Corporate Headquarters

2905 Premiere Parkway NW, Duluth, GA 30097,

3902 W. Wendover Avenue

Greensboro, NC 27407

3900 W. Wendover Avenue

Greensboro, NC 27407

3633 W. Wendover Avenue

Greensboro, NC 27407

3908 W. Wendover Avenue

Greensboro, NC 27407

3604 W. Wendover Avenue

Greensboro, NC 27407

3710 W. Wendover Ave.

Greensboro, NC 27407

1001 Southpoint Auto Park Blvd

Durham, NC 27713

8710 W. Broad Street

Richmond, VA 23294

12100 Midlothian Turnpike

Midlothian, VA 23113

8704 W. Broad St

Richmond, VA 23294

1295 Richmond Road

Charlottesville, VA 22911

256 Swain Street

Fayetteville, NC 28303-7297

436 N. McPherson Church Road

Fayetteville, NC 28303



--------------------------------------------------------------------------------

7001 E Independence Blvd

Charlotte, NC 28227

2712 Laurens Road

Greenville, SC 29607

3466 US Highway 1

Princeton, NJ 08540

11003 Atlantic Blvd.

Jacksonville, FL 32225

10600 Atlantic Blvd.

Jacksonville, FL 32225

10859 Philips Highway

Jacksonville, FL 32256

10880 Philips Hwy

Jacksonville FL 32256

10564 Philips Hwy

Jacksonville, FL 32256

7245 Blanding Blvd.

Jacksonville, FL 32244

11051 South Orange Blossom Trail

Orlando, FL 32837-9255

2655 N. Volusia Ave

Orange City, FL 32763-2214

2655 N. Volusia Ave

Orange City, FL 32763-2214

1580 S. Woodland Blvd

Deland, FL 32720-7709

4500 US 1 South

Ft. Pierce, FL 34982

4429 US 1 South

Ft. Pierce, FL 34982



--------------------------------------------------------------------------------

4450 US 1 South

Ft. Pierce, FL 34982

5400 South US Highway 1

Fort Pierce, FL 34982-7370

2925 US Highway 1 S

St Augustine, FL 32086

9210 Adamo Drive

Tampa, FL 33619

1728 W. Brandon Boulevard

Brandon, FL 33511

3800 W. Hillsborough Avenue

Tampa, FL 33614

4400 N. Dale Mabry Hwy

Tampa, FL 33614

4612 N. Dale Mabry Hwy.

Tampa, FL 33614

3800 W. Hillsborough Avenue

Tampa, FL 33614

31200 US Highway 19N

Palm Harbor, FL 34684

9207 Adamo Dr

Tampa, FL 33619

3800 W. Hillsborough Avenue

Tampa, FL 33614

4197 Jonesboro Road

Union City, GA 30291

1355 Cobb Parkway South

Marietta, GA 30060-6542

2750 Cobb Parkway SE

Smyrna, GA 30080



--------------------------------------------------------------------------------

2560 Moreland Avenue

Atlanta, GA 30315

2500 Button Gwinnett Drive

Atlanta, GA 30340

2395 Old 41 Highway NW

Kennesaw, GA 30144

980 Mansell Road

Roswell, GA 30076

11507 Alpharetta HWY.

Roswell, GA 30076

11100 Alpharetta Highway

Roswell, GA 30076

1431 Cobb Parkway South

Marietta, GA 30060

1606 Church Street

Decatur, GA 30033

2020 Cobb Parkway S.

Marietta, GA 30060

1625 Church Street

Decatur, GA 30033

1609 Church Street

Decatur, GA 30033

11130 Alpharetta Highway

Roswell, GA 30076

3700 West Airport Freeway

Irving, TX 75062

4051 West Plano Parkway

Plano, TX 75093

3333 West Plano Parkway

Plano, TX 75075

13553 US Highway 183 North

Austin, TX 78750



--------------------------------------------------------------------------------

11200 Gulf Freeway

Houston, TX 77034

11911 Gulf Freeway

Houston, TX 77034

1601 N. Dallas Parkway

Frisco, TX 75034

4400 Landers Road

North Little Rock, AR 72117-2526

6030 Landers Road

Sherwood, AR 72117-1939

4336 Landers Road

North Little Rock, AR 72117

1500 N. Shackleford Road

Little Rock, AR 72211

#1 Commercial Center Drive

Little Rock, AR 72210

5703 Landers Road

North Little Rock, AR 72117

201 Octavia Drive

Brandon, MS 39042

6080 I-55 North Frontage Road

Jackson, MS 39211

108 Gray-Daniels Blvd

Brandon, MS 39042

104 Gray-Daniels Blvd

Brandon, MS 39042

1791 W. Government Street

Brandon, MS 39042

6060 I-55 North Frontage Road

Jackson, MS 39211



--------------------------------------------------------------------------------

755 N. New Ballas

Creve Coeur, MO 63141

11858 Olive Boulevard

Creve Coeur, MO 63141

11830 Olive Boulevard

Creve Coeur, MO 63141

777 Decker Lane

Creve Coeur, MO 63141

11910 Olive Boulevard

Creve Coeur, MO 63141

2660 Laurens Road

Greenville, NC 29607

2686 Laurens Road

Greenville, NC 29607

2668 Laurens Road

Greenville, NC 29607

951 Technology Dr.

O’Fallon, MO 63368